Exhibit 10.2

Dominion Homes, Inc.

2006 Incentive Compensation Program

Jeffrey Croft, President and COO

Net Income (40% of Total)

 

Goal

       Award    

Target

   $ 48,000

Stretch

   $ 120,000

Exceptional

   $ 200,000

Corporate Debt Management (40% of Total)

 

Goal

       Award    

100% of Target Debt Reduction

   $ 48,000

133% of Target Debt Reduction

   $ 120,000

166% of Target Debt Reduction

   $ 200,000

Customer Satisfaction (20% of Total)

 

Goal

       Award    

94%

   $ 24,000

95%

   $ 60,000

96%

   $ 100,000

Mr. Croft will be entitled to receive a guaranteed minimum bonus for 2006 of
$250,000.